In an action for a divorce and ancillary relief, the plaintiff husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Nassau County (Dempsey, J.H.O.), entered September 16, 1987, as directed him to pay to the defendant wife $365 per week as maintenance for a period of 16 months and $310 per week as child support.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Under the circumstances presented in this case, we conclude that court’s award to the defendant of $365 per week in maintenance through her last semester of law school and for one year thereafter was entirely proper. The record reveals that the defendant delayed her law career and provided substantial services, both in the home and in the plaintiff’s chiropractic office, in furtherance of his career (see, Cósale v Cósale, 111 AD2d 737; Hillmann v Hillmann, 109 AD2d 777). In light of these factors and the income that the plaintiff’s practice now generates, neither the amount nor the duration of the maintenance award was unreasonable.
Furthermore, the record belies the plaintiff’s assertion that the court failed to set forth the factors it considered in making its child support determination as required by Domestic Relations Law § 236 (B) (7). Mangano, J. P., Bracken, Kunzeman and Fiber, JJ., concur.